Order entered September 24, 2015




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-15-00516-CV

  ROBERT ELLIOTT AND ROBERT ELLIOTT CUSTOM HOMES, LLC, Appellants

                                                 V.

                           LYNN O’NEIL DAUTERMAN, Appellee

                       On Appeal from the 192nd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-14-10954

                                             ORDER
       We GRANT appellants’ September 1, 2015 motion to abate the appeal and compel

findings of fact and conclusions of law. We ORDER the Honorable Craig Smith, Judge of the

192nd Judicial District Court, to make, WITHIN THIRTY DAYS of the date of this order,

findings of fact and conclusions of law with respect to its April 4, 2015 order denying sanctions.

We ORDER Felicia Pitre, Dallas County District Clerk, to file a supplemental clerk’s record

containing the trial court’s findings of fact and conclusions of law WITHIN FORTY-FIVE

DAYS of the date of this order.

       We GRANT appellants’ September 1, 2015 motion for an extension of time to file a

brief. Appellants’ brief will be due WITHIN THIRTY DAYS after the supplemental clerk’s

record containing the trial court’s findings of fact and conclusions of law is filed.
       We DIRECT the Clerk of this Court to send a copy of this order by electronic

transmission to Judge Smith, Ms. Pitre, and the parties.

       We ABATE this appeal to allow the trial court to comply with this order. We will

reinstate the appeal in forty-five days or when we receive the supplemental clerk’s record,

whichever occurs sooner.

                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE